Case 2:21-cr-20050-LVP-RSW ECF No. 6, PagelD.17 Filed 02/12/21 Page 1of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Plaintif£
Criminal No, 21-cr-20050
VS.

Hon. Linda V. Parker

D-1, VIKTOR GJONAJ,

Defendant.

/

DEFENDANT'SACKNOWLEDGMENT OF
INFORMATION

I, Viktor Gjonaj, defendant in this case, hereby acknowledge that I have
received a copy of the Information before entering my plea, and that I have read it
and understand its contents.

I know that if] am convicted or plead guilty, I may be sentenced as follows:

Count!: Wire Fraud, in violation of 18 U.S.C. § 1343
Penalties: Up to 20 years’ imprisonment anda fine of up to $250,000

I also understand that the court may impose consecutive sentences if I am
convicted of more than onecount.

of V. eke Gon «4 (uf pernia— )

Miktor Gjonaj
Defendant

Page 1 of 2

 
Case 2:21-cr-20050-LVP-RSW ECF No. 6, PagelD.18 Filed 02/12/21 Page 2 of 2

ACKNOWLEDGMENT OF DEFENSE COUNSEL
] acknowledge that I am counsel for defendant and that I have received a

copy of the Standing Order for Discovery and Inspection which requires all pre-
trial motions to be filed within twenty (20) days of arraignment.

Dated: 2]u|2y

 

i
Steve Fishman

Counsel for Defendant

Page 2 of 2
